NOT DESIGNATED FOR PUBLICATION

                                               Nos. 124,719
                                                    124,720


                IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                    In the Interests of A.S. and S.S.,
                                             Minor Children.


                                     MEMORANDUM OPINION

          Appeal from Saline District Court; PATRICK H. THOMPSON, judge. Opinion filed November 23,
2022. Affirmed.


          Charles C. Lindberg, of Allen and Associates Law, LLC, of Minneapolis, for appellant natural
mother.


          Nathan L. Dickey, assistant county attorney, for appellee.


Before WARNER, P.J., GREEN and HILL, JJ.


          PER CURIAM: Children's needs do not stop while parents struggle with their drug
addiction. They need a safe and nurturing home while they are still young. Sometimes, a
court must decide how long a neglected child must languish in the care and custody of
their addicted parents. Weighing the evidence, the court must decide whether an addicted
parent will make sufficient progress in time to fulfill their parental responsibilities or
continue with their struggles with drugs, leaving their children to grow up in foster care.
This is such a case.


          This is an appeal of the termination of her parental rights brought by the mother of
two children—one born in 2018 and another born in 2019. She claims that there is

                                                      1
insufficient evidence to support the district court's finding that she is unfit and the court
erred when it concluded that it is in the best interests of the children to terminate her
parental rights. Her arguments are not persuasive and we affirm the district court.


This case history displays continuous drug use by the appellant.


       The record displays a struggle with moments of hope, followed by a plunge back
into the abyss. While Mother was pregnant with A.S., she used methamphetamine two to
three times a week and marijuana daily. Mother tested positive for both drugs in August
2019 when she gave birth to A.S. at a Salina hospital. Mother's husband is the children's
father. He was not present for A.S.'s birth. Mother tried to wake him up when she went
into labor but did not succeed, so she had to take an ambulance. A.S. spent her first few
days suffering from withdrawal symptoms and had to be transferred to a Wichita hospital
for care. Father did not visit A.S. in either hospital. He said he did not have transportation
and he had to look after the couple's other child—S.S. (born May 2018). Mother went to
the Wichita hospital to visit A.S. but had to be escorted out by security because she was
scratching herself, yelling, crying, and crawling down the hallway. Her behavior was
likely due to her own drug withdrawal.


       Mother's situation was reported to the Kansas Department for Children and
Families (DCF). The State petitioned the district court to find that A.S. and S.S. were
children in need of care. The State was concerned with Mother's drug use. Additionally, a
DCF worker met with Mother and Father (Parents) at their home and noted that they were
not well-prepared for A.S.'s arrival—they did not have a car seat, diapers, or formula.
The Parents were going to be evicted within a couple of weeks and did not have
anywhere to live. The district court adjudicated the children to be in need of care.


       St. Francis Ministries handled Parents' case plan. Parents were ordered to complete
a number of standard case plan tasks, including:

                                               2
          • obtain and maintain appropriate, stable housing;
          • obtain and maintain employment;
          • complete a drug and alcohol evaluation and follow all recommendations;
          • submit to drug testing;
          • attend all appointments with St. Francis; and
          • attend visitation with the children.


       Parents' drug use severely limited their visits with the children for the rest of 2019.
St. Francis required Parents to submit three consecutive negative urine tests (UAs) before
they could see the children. Two of Mother's UAs tested positive for THC and one of
those also tested positive for methamphetamine and amphetamines. Father did not show
up during this time. In November, Parents each had their first negative UAs—but they
had missed several appointments and also had a few positive UAs. It was not until
December 2019 that Parents began consistently providing negative UAs. Mother went to
inpatient drug treatment in December 2019.


       Once Parents were sober, they were able to begin visits with their children. In
February 2020, visits were for four hours at Parents' home. A St. Francis worker
monitored the initial visits, but they quickly moved to unsupervised as St. Francis did not
have concerns with Mother's or Father's parenting. By the end of the month, the district
court authorized St. Francis to advance to overnight visits.


       Unfortunately, before overnight visits began, the COVID-19 pandemic led St.
Francis to move all visits to Zoom in March 2020. This policy was in effect until May
2020. Visits were scheduled for 30 minutes but sometimes they ended early. A.S. was
still a baby and S.S. was just under two years old so it was hard to engage with the
children via video. St. Francis monitored some of these visits after developing some




                                              3
concerns about Father's aggressiveness and cursing. Both Mother and Father testified that
the change to video visits was difficult for them and led to them relapsing on substances.


       Before resuming in-person visits, St. Francis asked Parents to take hair follicle
tests. Mother's June 2020 hair follicle test was positive for methamphetamine and
amphetamines. But the UAs she provided between May 2020 and July 2020 were all
negative. By the end of July 2020, St. Francis developed concerns that Mother was either
using fake urine or someone else's urine to pass UAs. Accordingly, the court ordered
Mother to submit to hair follicle testing. Mother did not submit another negative drug test
for a year. She either tested positive for methamphetamine or THC, refused the test, or
did not show up.


The State moved to terminate Mother's parental rights to both children.


       The State moved to terminate Mother's parental rights in August 2020. The
termination hearing was continued to allow Mother more time to work on the case plan.
There are periods of real progress in this record.


       Despite her positive drug tests, Mother could continue visiting with the children.
Mother did well in the visits and St. Francis did not have concerns about her interactions
with the children or her behavior. St. Francis helped by transporting Parents from their
home in Lyons to the St. Francis office in Salina. St. Francis would also give gas money
to Parents if they found an alternate transport. Several times St. Francis workers went to
Parents' residence to pick them up for a visit only to discover that Parents were not there.
Because of Parents' sporadic attendance at visits, St. Francis instituted a rule at the
beginning of 2021 requiring Parents to confirm visits by noon the day before the visit.


       Mother did not attend any of the six visits scheduled in the first two months of
2021 because she did not confirm her attendance. She also missed two of her four visits

                                              4
in March 2021 due to her failure to confirm. During this time, Mother also skipped all but
one of her hair follicle tests—which was positive for THC and methamphetamine.


       Mother missed only one visit in April. St. Francis arrived at her residence to
transport her and Father to the visit but neither answered the door or their phones. Mother
did make it to her other two visits that month. At one visit, St. Francis asked Mother to
submit a mouth swab drug test and she refused. They asked her again at her next visit in
May 2021 for a mouth swab. She again refused, admitting that it would be positive for
marijuana. When she submitted a mouth swab later that month, it was positive for THC
and methamphetamine. At the end of May 2021, St. Francis suspended visits until Parents
could provide three consecutive negative drug tests.


       The termination hearing was held in November 2021.


       Mother entered inpatient drug treatment in October 2021. After completing the
treatment, she moved into an Oxford House. She testified that the last time she used
drugs was September 29, 2021. Father completed his own inpatient treatment and lived in
a separate Oxford House (men and women cannot live together at the houses). St. Francis
approved of the Oxford Houses for placement of the children.


       For most of the case, Parents had been staying with Father's father (Grandfather).
They moved in with Grandfather after being evicted from their home shortly after A.S.'s
birth. There was a time at the end of 2019 where Parents were not living with
Grandfather—they reported sleeping either in their car, a shelter, or a motel paid for by
their pastor—but they moved back in with Grandfather by the beginning of 2020. When
Parents' visits with the children were moved to video calls in the spring of 2020, St.
Francis workers did develop some concerns about them staying with Grandfather.
Grandfather could be heard in the background of these calls making vulgar comments. St.
Francis also received a call from Father's mother who said she heard Grandfather yelling

                                             5
and cursing at Parents and threatening to kick them out of his home. Additionally, there
was not sufficient space for the children in the home.


       At some point in 2021, Grandfather moved out of his house but Parents remained
illegally. Police went to the house in June 2021 and asked Parents to leave but they
refused. The landlord got an eviction order granting Parents 30 days to stay in the house.
Parents stayed there despite having no working utilities. After this, St. Francis did not
have a location for Mother until October 2021 when she moved into the Oxford House.


       Mother struggled to obtain and maintain stable employment throughout the case.
In the 27-month duration of the case, Mother had three jobs. She worked at a restaurant
for less than two months, a hotel for a couple of months, and less than a month before the
termination hearing, she got another restaurant job.


       The termination hearing was held in the first week of November 2021. Parents'
case manager Edna Olivas testified about their progress on completing case plan tasks.
Olivas' primary concerns with Mother were her drug use and lack of stable housing and
income. Although Mother had a job, a place to live, and had not used drugs for over a
month, Olivas believed she failed to show that she could sustain her progress. Mother
cycled between periods of sobriety and drug use. Mother admitted that her longest period
of sobriety since S.S. had been born was only three months. For Olivas to be confident in
Mother's abilities, she wanted Mother to show stability for at least six months.


       After hearing all of this, the district court terminated Mother's parental rights. A
district court can terminate parental rights "when the court finds by clear and convincing
evidence that the parent is unfit by reason of conduct or condition which renders the
parent unable to care properly for a child and the conduct or condition is unlikely to
change in the foreseeable future." K.S.A. 38-2269(a). After making a finding of
unfitness, the court must consider whether the termination is in the best interests of the

                                              6
child. K.S.A. 38-2269(g)(1). In making this determination, the court must "give primary
consideration to the physical, mental and emotional health of the child." K.S.A. 38-
2269(g)(1).


There is sufficient evidence here to support the court's findings.


       Mother views this record in a different light. She argues that the evidence shows
that she has overcome her drug challenges. She also argues that she was not given enough
time to show that she could maintain her sobriety for the long term. In her view, the
district court failed to address the effect of the COVID-19 pandemic on St. Francis'
visitation policy and thus denied her an opportunity to show her improvement. For these
reasons, she asks us to reverse the district court's findings that she was unfit and that her
unfitness was unlikely to change in the foreseeable future.


       We do not share Mother's view of this record. She was asked to stay sober, show
up for visits with her children, and maintain a job and home. She did none of these tasks
consistently. We see episodes of improvement followed by periods of decline. Her case
manager said she would have liked to see Mother do these things for at least six months
to show that she could sustain her progress. The 27-month duration of this case provided
Mother with ample time to achieve this goal. But she failed to do so. Mother only worked
for five months at three different jobs during the case. Though she did stay with
Grandfather for most of the case, her stays were interrupted by periods where she was
essentially homeless. Mother did not start staying at the Oxford House until the month
before the termination hearing. Mother also engaged in drug use for a majority of the case
and had not maintained sobriety for longer than three months.


       Mother's argument about the effect of COVID-19 on her case is unpersuasive. She
notes that she was doing well before the pandemic caused St. Francis to change its
visitation policy. While COVID-19 did cause St. Francis to suspend in-person visits for a

                                              7
couple of months, nothing in the record suggests that it interfered with Mother's ability to
complete her case plan tasks. Mother provided no testimony that COVID-19 prevented
her from searching for a job or appropriate housing. COVID-19 did not prevent Mother
from showing up to and participating in her video visits. It did not prevent Mother from
communicating with her case team. Most importantly, COVID-19 did not force Mother to
use drugs.


       This case started in August 2019—before COVID-19 interrupted visits—and
Mother did not begin working on her case plan for several months. When she got sober
she did do well with the children. But once the pandemic limited her in-person contact
with St. Francis, she could not sustain that progress. There was an entire year between
August 2020 and August 2021 where Mother failed to submit a single negative drug test
or make any progress on her case plan. By this point, both children had been in State
custody for a majority of their young lives.


       When we review a district court's termination of parental rights, we "'consider
whether, after review of all the evidence, viewed in the light most favorable to the State,'"
we are "'convinced that a rational factfinder could have found it highly probable, i.e., by
clear and convincing evidence, that the parents' right should be terminated."' In re K.H.,
56 Kan. App. 2d 1135, 1139, 444 P.3d 354 (2019). In reviewing a district court's decision
based on the clear and convincing evidence standard, an "appellate court does not weigh
conflicting evidence, pass on credibility of witnesses, or redetermine questions of fact."
In re B.D.-Y., 286 Kan. 686, 705, 187 P.3d 594 (2008). We will not reweigh the evidence
found in this record.


       When we consider Mother's lack of progress, we acknowledge that overcoming
drug dependency takes time. But in determining whether a parent's conduct or condition
is likely to change in the foreseeable future, the foreseeable future is to be considered


                                               8
from the child's perspective, not the parents', as time perception of a child differs from
that of an adult. In re S.D., 41 Kan. App. 2d 780, Syl. ¶ 9, 204 P.3d 1182 (2009).


       Mother wants us to place more weight on her periods of progress than the district
court did. This court does not reweigh the evidence. When viewed in the light most
favorable to the State, clear and convincing evidence supports the district court's findings
that Mother was unfit and her unfitness was unlikely to change in the foreseeable future.
Her untimely steps to work on her case plan do not justify reversal of the district court's
decision.


The best interests of these two children are being served by the district court's findings.


       Mother also argues that the district court abused its discretion by failing to
adequately consider whether termination of her parental rights was in the children's best
interests.


       The law requires a district court to determine whether termination of parental
rights is in the best interests of a child, giving primary consideration to the physical,
mental, and emotional health of the child. K.S.A. 38-2269(g)(1). According to this
statute, district courts must "weigh the benefits of permanency for the children without
the presence of their parent against the continued presence of the parent and the attendant
issues created for the children's lives." In re K.R., 43 Kan. App. 2d 891, Syl.
¶ 7, 233 P.3d 746 (2010).


       When a court makes this determination, it should "consider the nature and strength
of the relationships between the children and parent and the emotional trauma that may
be caused to the children by termination of the parental rights, weighing these
considerations against a further delay in permanency for the children." 43 Kan. App. 2d
891, Syl. ¶ 7.

                                               9
       This court has explained this standard of review in terms of reason and evidence:


               "If the court makes a finding of unfitness, the court then must determine whether
       termination of parental rights is in the best interests of the child. The district court's
       determination in this regard is a discretionary judgment call. On appeal, the appellate
       court reviews the best-interests determination for abuse of discretion. A district court
       abuses its discretion when no reasonable person would agree with its decision or the
       decision is based on a legal or factual error. If the district court makes any additional
       factual findings that relate solely to the best-interests determination, those findings may
       be made based on the preponderance of the evidence and are reviewed on appeal to see
       whether substantial evidence supports them." In re R.S., 50 Kan. App. 2d 1105, Syl. ¶ 2,
       336 P.3d 903 (2014).


       Mother argues that the district court disregarded the children's needs and instead
focused only on Parents' actions. She asserts that the district court "made no findings
whatsoever as to why it was in the children's best interest to have their parents['] rights
terminated." Mother says the district court should have considered that the children
would suffer emotional trauma if it terminated her parental rights and weighed that
against the damage caused by another delay in permanency.


       It is true that the district court made very brief findings about the best interests of
the children. It noted only that Mother lacked a connection with the children before
finding that termination would serve their physical, mental, and emotional needs.


       Litigants must generally object to a district court's failure to make adequate factual
findings to give the district court an opportunity to correct any alleged errors. "Without
an objection, this court will presume the district court made all the necessary factual
findings to support its judgment, though this court may consider a remand if the lack of
specific findings precludes meaningful appellate review." Bicknell v. Kansas Dept. of
Revenue, 315 Kan. 451, Syl. ¶ 14, 509 P.3d 1211 (2022).

                                                      10
       Our appellate review here is not precluded by the district court's minimal findings.
The court's decision was a discretionary one which could be reversed only if no
reasonable person would agree with it. Mother had not visited the children for months
before the termination hearing. Before that, her visits were inconsistent. She missed many
simply by failing to call and confirm with St. Francis that she was available. A.S. never
lived with Mother, and S.S. spent a majority of his life away from Mother. Based on
Mother's lack of connection with the children, the young age of the children, and the
significant amount of time the children spent in State custody pending resolution of the
case, a reasonable person could agree with the district court's conclusion that termination
was in their best interests.


       We find no error in any legal conclusions by the district court. We find the court
did not abuse its discretion in any way. The court acted properly and in the best interests
of these two young children.


       Affirmed.




                                             11